Citation Nr: 1437661	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction for service connected disability of the right shoulder, from 30 percent disabling to 10 percent disabling, effective February 1, 2010.

2.  Entitlement to a rating in excess of 30 percent for right shoulder disability prior to June 30, 2014.

3.  Entitlement to a rating in excess of 30 percent for right shoulder disability from June 30, 2014.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Neil Riley



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The August 2009 rating decision denied entitlement to TDIU, proposed reduction of the Veteran's right shoulder rating from 30 percent to 10 percent disabling, and continued a 40 percent evaluation for fibromyalgia.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Here, however, the Veteran specifically indicated that he wished to appeal his denial of TDIU and his right shoulder reduction, and did not indicate a wish to appeal his fibromyalgia rating.  Notably, the 40 percent assigned for the Veteran's fibromyalgia is the highest schedular rating available under the applicable diagnostic code.  The Veteran's right shoulder ratings are additionally addressed in this claim.  

In July 2008, the Veteran initially claimed entitlement to an increased rating for his right shoulder disability.  This claim initially resulted in a reduction in the October 2009 rating decision.  However, in an August 2013 Supplemental Statement of the Case (SSOC) the RO increased the Veteran's right shoulder rating from 10 percent disabling to 20 percent disabling, effective March 28, 2013.  Thus, although the issue was labeled "the propriety of the reduction," the RO additionally addressed the Veteran's right shoulder as an increased rating claim.  As the RO has addressed the Veteran's claim as both propriety of the reduction and an increased rating claim, the Board will also address both issues.  

The October 2009 rating decision reduced the Veteran's right shoulder disability rating from 30 percent to 10 percent disabling, effective February 1, 2010.

The Veteran appeared and testified at a personal hearing in April 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

During the April 2014 Board hearing, the Veteran's representative requested a 60-day extension to obtain additional records, which the undersigned granted on the record.  In June 2014, the representative again requested a 60-day extension to submit additional records.  However, prior to the Board's action on the second extension request, in August 2014, the representative provided additional treatment records and requested that the Board continue with the appeal.  As such, the Board finds that the June 2014 extension request is now moot, as the additional records have been provided for Board review.

The issue(s) of entitlement to an increased right shoulder rating from June 30, 2014, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO proposed to reduce the rating for service-connected right shoulder disability from 30 percent to 10 percent disabling, primarily based on findings contained in a March 2009 VA examination report.  

2.  By an October 2009 rating decision, the RO implemented the reduction, effective February 1, 2010.

3.  At the time of the reduction, the Veteran's service connected right shoulder disability had been in effect since January 12, 2000, a period of more than 10 years.

4.  The October 2009 rating decision reducing the rating for the Veteran's right shoulder disability was not based on a comprehensive review of the record or a full or complete medical examination showing that the right shoulder underwent a material and sustained improvement of the right shoulder disability.

5.  Prior to June 30, 2014, the Veteran's right shoulder disability manifested, at most, in arm limitation of motion in abduction to midway between the side and shoulder level. 


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating to 10 percent for a right shoulder disability was improper and the 30 percent evaluation is restored effective from February 1, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344 (2013).

2.  Prior to June 30, 2014, the criteria for a rating in excess of a 30 percent evaluation, for a right shoulder disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  September 2008 and June 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, private treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

Multiple VA examinations have been conducted; as the examiners made all required findings and expressed requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's April 2014 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Veteran was represented during his hearing, and his representative additionally asked questions relating to the evidence and information needed to substantiate his claims.  The representative additionally requested additional time to obtain ongoing treatment records/opinions, and requested a VA examination from a vocational rehabilitation specialist.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. §  3.103(c), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim involving restoration of a 30 percent evaluation for a right shoulder disability, VA is granting the full benefit sought on appeal.  Accordingly, it is unnecessary to address whether there was compliance with the VCAA's duty to notify and assist provisions.

Right Shoulder--Factual Background

The Veteran contends that his right shoulder warrants a rating in excess of 30 percent.  He has additionally stated that his right shoulder did not improve, but has worsened, and that the reduction in rating is not warranted.

In September 2007, the Veteran was afforded a VA joint examination.  He reported that x-rays in the past showed mild spurring of the right shoulder.  The examiner noted that "subsequent x-rays, interestingly, have not demonstrated any significant spurring of the right shoulder, and no other changes were seen."  The Veteran complained of constant, significant pain in the right shoulder, right trapezius and right side of his neck.  He reported flare-ups with any extensive use of his arm or neck.  He reported regular flare-ups, and that he misses half of his appointments in school or work-study because of the pain in his neck and headaches.  He did not have a history of dislocation or subluxation.  He did not have inflammatory arthritis symptoms.  He is right hand dominant.  

On physical examination, the Veteran's right shoulder was normal in appearance.  The Veteran complained of pain with palpation of the right shoulder, trapezius and base of the neck on the right side and left side.  He complained of pain with any movement of the right shoulder.  He had flexion and abduction to 110 degrees.  "He complains of pain as he moves and stops at that point, 110 degrees, because of the pain.  He can adduct normally and cup the contralateral shoulder with minimal discomfort.  He can internally and externally rotate to 90 degrees."  He had minimal crepitus in the shoulder and there was no change his range of motion with repetitive testing.  X-rays of the neck and shoulder were noted to be negative.  He was diagnosed with myofascial pain syndrome of the right shoulder, with minimal degenerative changes of the right shoulder.

In July 2008, the Veteran filed a claim for an increased rating for his right shoulder.  He stated he had right shoulder and neck pain every day.

In November 2008, the Veteran was afforded another VA joint examination.  The examiner noted that the Veteran's right shoulder x-rays were normal, but that with his complaints of progressive pain he developed progressive restriction in motion in the right shoulder, "and now the left shoulder."  He reported flare-ups with activity.  Although he reported that his right shoulder pain impacted his work, and he recently had to quit working at an auto inventory store, he denied an impact on his activities of daily living.  

On physical examination, the Veteran had a TENS unit with patches on the superior aspect of the right shoulder, and a Lidoderm patch on the left side of the neck.  He had flexion of the right shoulder to 90 degrees, "he would not go further than this and could not be assisted more than 5 to 10 degrees more."  He had abduction of the right shoulder to 80 degrees, and he could not go beyond this due to pain and stiffness.  The abduction did not increase with assistance.  He reported pain with all movements.  "He was unable to do any significant repetitive movement of the shoulder.  He could not go above the horizontal."  The examiner also found that the Veteran had objective pain with movement in trying to exceed his normal range of motion.  He was diagnosed with fibromyosities of the right shoulder with restricted movement.

In March 2009, the Veteran was afforded another VA joint examination.  The Veteran complained of pain and decreased range of motion.  His right trapezius also "popped" and the pain would radiate to this neck.  He did not have stiffness, swelling, heat, redness, instability, giving-way, locking, fatigability or decrease in endurance.  He reported flare-ups with damp weather.  He continued to be unemployed but independent in activities of daily living.   

On physical examination, there was evidence of pain with range of motion testing.  But the examiner noted that the Veteran had diffuse tenderness of the entire body following a Fibromyalgia examination.  He had abnormal movement of the right shoulder.  Flexion was to 100 degrees actively and 180 degrees passively with pain at 100 degrees, and repetition to 100 degrees.  The examiner then noted "extension" was to 100 degrees actively and 180 passively, with pain at 100 degrees and no change with repetition.  An x-ray taken in conjunction with the examination was negative.

A VA treatment record from March 2010 noted the Veteran had right shoulder flexion to 130 degrees and abduction to 70 degrees.

In a March 2010 statement, the Veteran noted that he requested the return of his 30 percent rating.  He stated that a 30 percent rating would satisfy his notice of disagreement regarding his shoulder claim.  He reported that he takes medication daily for his shoulder pain, and that he has limitation of motion and stiffness.  He also reported wearing a TENS unit daily.

In March 2011, the Veteran refused VA examinations that were being scheduled to assess his claimed disabilities, noting that he did not have the ability to travel for the scheduled examinations at that time.  

In June 2012, the Veteran reported that raising his right arm above his head made his symptoms worse.

Virtual VA contains a copy of a March 2013 VA examination report.  On physical examination, the Veteran's right shoulder had flexion and abduction to 90 degrees, both with pain at 80 degrees.  With repetitive testing the Veteran's flexion decreased to 80 degrees and his abduction decreased to 75 degrees.

A February 2014 record noted the Veteran lived with his parents, and did "all housework, cooking, laundry, unpacking."  

In June 2014, a private physician provided statement in support of the Veteran's claims and a report of physical findings on examination.  The report also included a history of prior evaluations.  The private physician noted that the Veteran had flexion of his right shoulder to 110 degrees, and abduction to 50 degrees.  He had no rotator cuff tenderness, and negative inciting maneuvers for the rotator cuff.  He had positive inciting maneuvers with positive cross body and crank maneuvers.  Based on this examination, the private physician diagnosed impingement syndrome of the right shoulder with decreased abduction predominantly and chronic pain.  The physician then noted that the Veteran's degree of ankylosis of his scapulohumeral articulation was intermediate between favorable and unfavorable.  

Reduction

The Board also notes that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction have not been met in this case.  See 38 C.F.R. § 3.105(e).  Accordingly, the Board will focus on the propriety of the reduction. 

With respect to disability ratings that have been in effect for five years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a reduction in rating is warranted if medical evidence discloses that there has been sustained material improvement in the condition and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life. 

The record of examination and the medical-industrial history should be reviewed to ascertain whether the recent examinations to reduce the evaluations are full and complete, including all special examinations indicated as a result of general examination, and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Furthermore, ratings on account of diseases subject to temporary or episodic improvement, e.g., gastric or duodenal ulcer, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  See also 4.1, 4.2, 4.13 (1999); See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. Brown , 5 Vet. App. 413, 420-22 (1993). 

Towards this end, the Board's focus must be on the evidence available to the RO at the time the reduction was effectuated; however, when reduction in rating is based upon a single examination, post-reduction medical evidence may be considered in determining whether a condition had actually improved when a reduced evaluation was implemented.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to pain that is supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code provides for compensation based solely on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and examinations upon which evaluations are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO's decision to reduce the 30 percent rating for the Veteran's right shoulder disability to 10 percent was based primarily on the results of the March 2009 VA examination.  Despite the RO listing both the results of the November 2008 VA examination, which noted abduction to 80 degrees (less than shoulder level), and the March 2009 VA examination, which noted abduction and flexion to 100 degrees (above shoulder level), the RO reduced the rating based on March 2009 VA examination results.  The Board finds, however, that the examination was less complete than the September 2007 and November 2008 examinations which the RO used to confirm the 30 percent rating in a January 2009 rating decision.  The Board notes that the RO confirmed the 30 percent rating less than 8 months prior to his proposed reduction of the rating in August 2009.  Additionally, the March 2009 examiner listed flexion and extension of the right shoulder.  Indeed, he listed extension twice, with different results.  The RO interpreted "extension" to mean "external rotation" in a July 2009 deferred rating.  The RO did not solicit a correction from the examiner.   

Considering the above and resolving all doubt in the Veteran's favor, the Board finds that it has not been shown that there has been a material improvement of the right shoulder disability.  The evidence from less than a year prior to the March 2009 VA examination noted limitation of motion to midway from the side to shoulder level.  Lastly, the Board notes that review of treatment records and examination reports from after the March 2009 examination continued to show that the Veteran's abduction is limited to less than shoulder height (midway between side and shoulder level).  Accordingly, the Board finds that the competent evidence of record, when considered as a whole, does not show a material and sustained improvement of the right shoulder disability.  Therefore, the reduction of the 30 percent disability rating of the right shoulder was improper and the 10 percent disability rating is hereby restored.


Increased Rating

Although in March 2010, the Veteran indicated that restoring his 30 percent rating for his right shoulder disability would satisfy his claim, the Board notes that the RO has continued to address the rating of his right shoulder.  Additionally, in August 2014, the Veteran's representative argued that the Veteran's shoulder should be rated as 40 percent disabling.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a), 4.1. 

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation. Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the major extremity warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Code 5201.  The Veteran is noted to be right handed, and so the right arm is his "major" extremity.

Additionally, Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  This diagnostic code is noted to be for when the "scapula and humerus move as one piece."

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71 , Plate I.

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

As noted in the factual background provided above, during the period on appeal the Veteran's right shoulder disability manifested in flexion and abduction greater than 25 degrees from his side.  This includes when taking into consideration the degree at which his pain began, and the degree of motion lost with repetitive testing.  In statements to VA care providers, the Veteran has acknowledged that his symptoms increased when he attempted to lift his arm over his head.  Most recently, in a June 2014 evaluation from a private physician, the Veteran's flexion was above shoulder level, but his abduction was limited to 50 degrees.  All range of motion testing for the Veteran's right shoulder, including consideration of Deluca factors, has resulted in motion greater than 25 degrees.  As such, a rating in excess of 30 degrees based on Diagnostic Code 5201 is not warranted.

Turning to additional Diagnostic Codes, the Board notes that prior to June 30, 2014, no other Diagnostic Code was applicable to the Veteran's right shoulder.  He has not been diagnosed with flail shoulder, false flail joint, or fibrous union of the humerus.  As such, Diagnostic Code 5202 is not applicable in this case.  Diagnostic Code 5203 does not provide a rating in excess of 30 percent.

Regarding Diagnostic Code 5200, the Board notes that the June 2014 private physician has indicated that the Veteran should be provided a 40 percent rating for having ankylosis of the scapulohumeral articulation intermediate between favorable and unfavorable.  Prior VA examinations have not found that the Veteran has ankylosis of the right shoulder, and both VA examination reports and VA treatment records have not indicated that the Veteran's scapula and humerus move as one piece, as is required for Diagnostic Code 5200.  As such, the Board finds that prior to June 30, 2014, the evidence of record does not support a rating based on ankylosis of the scapulohumeral articulation.  And therefore, prior to June 30, 2014, a rating in excess of 30 percent for right shoulder disability is not warranted. 


ORDER

Restoration of a 30 percent rating for right shoulder disability, effective February 1, 2010, is granted.

Entitlement to a rating in excess of 30 percent for right shoulder disability, prior to June 30, 2014, is denied.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating and TDIU claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Right shoulder

As noted above, in June 2014 a private physician indicated that the Veteran should be provided a 40 percent rating based on Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation between 60 degrees and 25 degrees.  The physician did not indicate during the physical findings section of his statement that the Veteran's humerus and scapula moved as one piece.  Prior examinations did not find ankylosis, and ankylosis was not diagnosed in any prior treatment records.  The private examiner diagnosed impingement syndrome of the right shoulder prior to finding that the Veteran should be rated based on ankylosis of the shoulder joint.  As such, on remand, the Veteran should be provided a VA examination to address whether his right shoulder is ankylosed. 

TDIU

The Veteran argues that he is unemployable due to his service connected disabilities, particularly his headaches and fibromyalgia.  He has argued that his pain is great enough to interrupt his concentration.  

During a March 2009 VA examination, the examiner diagnosed fibromyalgia but noted that the Veteran's symptoms were "extremely exaggerated.  Control points which should be negative are positive.  The validity of the examination is in question.  While the veteran very well may have fibromyalgia, and does have symptoms both above and below the waist and bilaterally, it is atypical for all trigger points to be positive as well as all control points to be positive."  

During a June 2014 VA examination, the Veteran complained of migraine headaches with 10/10 pain three to four times per week.  He described prostrating attacks once a month.  The examiner noted that the headaches would impact his work by making him unable to work any consistent schedule based on complaints of blurred vision with bad headaches a few times per week.

The private physician, in June 2014, provided an opinion that the Veteran is unemployable giving "the contributions of his right shoulder, myofascial pain syndrome, fibromyalgia, headaches and obvious depression."  The private physician's opinion is that the Veteran cannot work due to a combination of service-connected and nonservice-connected disabilities.

The Board notes that currently, the Veteran does not meet the schedular criteria for TDIU as his combined rating is 60 percent. 

During the April 2014 Board hearing, the Veteran's representative requested a VA vocational rehabilitation examination to determine if the Veteran was entitled to TDIU, to include on an extraschedular basis.  The Board finds that, as there are conflicting employability opinions, the claim must be remanded for a TDIU examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for another VA joints examination.  The entire claims file, including a copy of this remand, and access to virtual records, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner should address the Veteran's limitation of motion in connection with his right shoulder disorder.  The examiner should address whether the Veteran has ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece).

The examiner should also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal movements.  With regard to range of motion testing, the examiner must report at what point (in degrees) pain is elicited (including repetitive testing), as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the right shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

2.  Schedule the Veteran for a VA examination to determine his employability.  The examiner must review the claims file, this remand, and virtual records in conjunction with the examination.  This review should include review prior VA examination reports, and the private June 2014 physician's report.  

The examiner must determine whether the Veteran's service-connected disabilities, alone or in combination, render him unable to secure and maintain substantially gainful employment.  The examiner must describe the disabilities' functional impairment and their impact on physical and sedentary employment.  The examiner should address their impact in terms of the Veteran's work history and education.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities.  If the evaluator determines that the Veteran's disabilities rendered him unemployable, then the evaluator should indicate which disabilities and their associated symptoms render the Veteran unemployable.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


